DANIELSON, J., concurring. I concur in the result as I agree that the appellant’s DWI conviction should be affirmed. However, I write separately as I believe the discussion in the majority opinion equates to an advisory opinion. It is well settled that this court does not issue advisory opinions. See DIRECTV, Inc. v. Murray, 2012 Ark. 366, 423 S.W.3d 555; Hobbs v. Jones, 2012 Ark. 293, 412 S.W.3d 844; McKenzie v. Pierce, 2012 Ark. 190, 403 S.W.3d 565; City of Clinton v. Southern Paramedic Services, Inc., 2012 Ark. 88, 387 S.W.3d 137; Faigin v. Diamante, 2012 Ark. 8, 386 S.W.3d 372. Here, Chambers was charged with and convicted of DWI pursuant to Ark. Code Ann. § 5-65-103 (Repl.2005), which reads: (a) It is unlawful and punishable as provided in this act for any person who is intoxicated to operate or be in actual physical control of a motor vehicle. |l2(b) It is unlawful and punishable as provided in this act for any person to operate or be in actual physical control of a motor vehicle if at that time the alcohol concentration in the person’s breath or blood was eight-hundredths (0.08) or more based upon the definition of breath, blood, and urine concentration in § 5-65-204. The record is void of any information as to whether Chambers was found guilty of DWI pursuant to subsection (a) or subsection (b) of section 5-65-103. While Chambers argues that the circuit court erred in allowing certain testimony regarding the administration and results of the breathalyzer test, which would only be relevant to a conviction under section 5-65-103(b), the record supports a DWI conviction under section 5-65-103(a). If this court can affirm the conviction pursuant to section 5-65-103(a), there is no need to discuss an evidentiary issue that would only affect a conviction pursuant to subsection (b) and, therefore, such discussion is merely advisory. It is for this reason that I concur in the disposition alone.